Citation Nr: 1502405	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-30 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to education benefits under the Post 9/11 GI Bill (Chapter 33).  


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

 The Veteran had active duty service from January 2010 to March 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The Veteran seeks educational assistance benefits under Chapter 33, the Post-9/11 GI Bill.  The Board finds that additional development is necessary.

An individual may establish eligibility for educational assistance under Chapter 33 based on active duty service after September 10, 2001, if he or she:

(a) served a minimum of 90 aggregate days of active duty excluding active duty for entry level and skill training and, after completion of such service, (1) continued on active duty; (2) was discharged from service with an honorable discharge; (3) was released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) was released from service characterized as honorable for further service in a reserve component; or (5) was discharged or released from service for a medical condition that preexisted such service and is not determined to be service connected; hardship, as determined by the Secretary of the military department concerned; or a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  38 U.S.C.A. § 3311(b) (8) (West 2014); 38 C.F.R. § 21.9520(a) (2014).

Alternatively, the individual must have served a minimum of 30 continuous days on active duty and, after completion of such service, was discharged or released from active duty under other than dishonorable conditions due to a service-connected disability.  38 U.S.C.A. § 3311(b) (2); 38 C.F.R. § 21.9520(b).

Active duty is defined by 38 C.F.R. § 21.9505 as full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C. 688, 12301(a) 12301(d), 12301(g), 12302, or 12304.  

The RO found that the Veteran's period of entry level and skill training was from March 3, 2010 to March 31, 2012.  The RO found that the Veteran had 43 days of active duty service, after excluding his initial and entry level skill training.  The RO's determination regarding the Veteran's days of active duty service was based upon a June 2012 electronic mail communication from an Air Force Education Services Advisor.  The DD Form 214 indicates that the Veteran's military education included diagnostic imaging apprentice training (Phase 1) in July 2010, diagnostic imaging apprentice (Phase 2) in April 2011 and basic training in March 2010.  The DD Form 214 does not show the total number of days of initial and entry level and skill training during service.   

The Board finds that a remand is warranted to obtain the Veteran's service personnel records, so that a determination of whether the Veteran had qualifying service may be made.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the Veteran's service personnel records which establish his dates of service.  Any negative response should be in writing and associated with the claims file

2.  Readjudicate the claim for entitlement to education benefits under the Post 9/11 GI Bill.  If the benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




